358 U.S. 65 (1958)
HINKLE, ADMINISTRATRIX, ET AL.
v.
NEW ENGLAND MUTUAL INSURANCE COMPANY OF BOSTON, MASSACHUSETTS.
No. 28.
Supreme Court of United States.
Argued October 15, 1958.
Decided November 10, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Leland S. Forrest argued the cause and filed a brief for petitioners.
Phineas M. Henry argued the cause for respondent. With him on the brief was Vincent V. R. Booth.
PER CURIAM.
The writ of certiorari in this case is dismissed as improvidently granted. See Layne & Bowler Corp. v. Western Well Works, 261 U.S. 387; Estate of Spiegel v. Commissioner of Internal Revenue, 335 U.S. 701, 707-708; General Box Co. v. United States, 351 U.S. 159, 165.